In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________

                       No. 02-21-00111-CV
                  ___________________________

           PNC INVESTMENT COMPANY, LLC, Appellant

                                   V.

FIAMMA STATLER, LP, FIAMMA MANAGEMENT GROUP, LLC, AND FRANK
                    ZACCANELLI, JR., Appellees


               On Appeal from the 342nd District Court
                       Tarrant County, Texas
                   Trial Court No. 342-294034-17


            Before Wallach, J.; Sudderth, C.J.; and Walker, J.
                  Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered the parties’ “Agreed Motion to Dismiss Appeal.” We grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Appellant must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                      Per Curiam

Delivered: November 24, 2021




                                           2